UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-6709 Name of Registrant: Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 29, 2012 Item 1: Schedule of Investments Vanguard Florida Focused Long-Term Tax-Exempt Fund Schedule of Investments As of February 29, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) Florida (70.1%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 8,695 9,607 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,527 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,938 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,599 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 8,177 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,699 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.200% 3/1/12 LOC 2,000 2,000 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,329 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,765 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,577 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 10,000 10,975 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,546 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 1,000 1,124 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 5,000 5,797 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,593 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,302 Coral Gables FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 8/15/14 (Prere.) 1,855 2,080 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,525 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,479 Florida Board of Education Lottery Revenue 5.000% 1/1/13 (Prere.) 3,640 3,804 Florida Board of Education Lottery Revenue 5.250% 1/1/13 (Prere.) 3,330 3,487 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,391 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 (Prere.) 1,485 1,518 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/12 (Prere.) 2,515 2,571 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/16 3,000 3,546 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 6,400 6,790 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 4,141 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/29 5,000 5,669 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 7,716 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,462 Florida Department of Transportation GO 5.000% 7/1/25 2,620 2,782 Florida Department of Transportation GO 5.000% 7/1/30 7,350 8,023 1 Florida Education System University System Improvement Revenue TOB VRDO 0.180% 3/7/12 5,390 5,390 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 690 727 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,351 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 7,238 Florida Keys Aqueduct Authority Water Revenue VRDO 0.120% 3/7/12 LOC 11,660 11,660 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,551 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,395 Florida Turnpike Authority Revenue 5.000% 7/1/13 (Prere.) 2,155 2,312 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 2,000 2,139 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,432 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,567 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,185 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,422 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,200 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 9,123 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,517 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 3,167 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 4,570 4,672 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,127 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,234 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,854 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,114 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.130% 3/7/12 1,200 1,200 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.130% 3/7/12 3,980 3,980 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.180% 3/7/12 1,700 1,700 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,330 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 4.750% 10/1/33 1,920 1,951 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/37 4,500 4,828 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.500% 10/1/39 3,660 3,985 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,200 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,685 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,934 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,478 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,261 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,742 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,151 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,141 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,357 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,327 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,177 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,661 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,703 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 9,963 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 1,965 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 2,365 2,837 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,466 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 7,425 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,140 Miami-Dade County FL School Board COP 5.000% 8/1/14 (14) 1,665 1,746 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,793 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,879 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 8,909 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,382 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,339 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 5,039 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 7,738 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 5,144 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.260% 3/7/12 (4) 6,000 6,000 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,145 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 2,018 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,709 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,972 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 9,130 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,897 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,467 Orange County FL School Board COP VRDO 0.160% 3/7/12 LOC 3,600 3,600 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 8,819 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,464 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 10,132 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,235 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,588 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,108 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 5,746 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,658 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,149 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,781 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,366 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,539 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 6,013 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,838 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,208 Palm Beach County FL School Board COP 5.375% 8/1/12 (Prere.) 8,190 8,370 Palm Beach County FL School Board COP 5.250% 8/1/18 (4) 2,300 2,341 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,781 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,148 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,631 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 2,000 2,169 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,244 Pinellas County FL Health Facilities Authority Revenue (Baycare Health System) VRDO 0.150% 3/1/12 LOC 2,700 2,700 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,192 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,827 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,266 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,156 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,976 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,361 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.120% 3/1/12 LOC 4,165 4,165 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,477 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,210 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,873 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,436 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 1,765 1,792 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,583 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,674 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,232 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,505 1 South Florida Water Management District COP TOB VRDO 0.140% 3/1/12 13,600 13,600 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,344 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,711 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,583 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 5,208 St. John's County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,115 1,163 St. John's County FL Ponte Verda Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,814 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,379 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,335 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,120 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 9,145 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,906 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,664 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,730 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,292 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,713 New York (4.3%) New York City NY GO 5.000% 8/1/35 1,500 1,686 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,178 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 2,000 2,191 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,100 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,691 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,617 New York Liberty Development Corp. Revenue 5.750% 11/15/51 2,000 2,272 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,350 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,354 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,240 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,273 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 2,000 2,186 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,267 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,378 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,120 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,215 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 2,000 2,422 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,636 Texas (3.1%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,653 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 1,949 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,251 Frisco TX Independent School District GO 5.000% 8/15/40 1,000 1,130 North Texas Tollway Authority System Revenue 5.000% 9/1/30 2,000 2,283 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,270 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,302 San Antonio TX GO 4.000% 8/1/14 1,000 1,091 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,443 Texas State University System Revenue 5.000% 3/15/42 2,000 2,198 University of Houston Texas Revenue 5.000% 2/15/22 2,560 3,147 2 University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 2,000 2,485 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 2,000 2,235 Massachusetts (3.0%) Massachusetts College Building Authority Revenue 5.000% 5/1/41 2,000 2,235 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,571 Massachusetts GO 5.000% 10/1/16 3,000 3,592 Massachusetts GO 5.000% 10/1/17 3,000 3,675 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,680 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,506 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,803 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,602 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,132 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,661 Puerto Rico (1.9%) Puerto Rico GO 5.250% 7/1/19 775 794 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 5,549 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 11,900 12,059 California (1.9%) California GO 5.250% 10/1/24 3,000 3,601 California GO 5.000% 6/1/37 (14) 2,500 2,612 California GO 6.000% 11/1/39 1,500 1,750 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 2,000 2,157 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 3,680 3,973 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,686 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,321 Georgia (1.6%) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 1,000 1,120 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 1,000 1,115 Georgia GO 5.000% 7/1/29 2,000 2,407 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,676 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/22 3,000 3,636 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,628 Pennsylvania (1.3%) Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,463 Pennsylvania GO 5.000% 3/1/15 2,065 2,346 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,170 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,396 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 1,000 1,190 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,139 Washington (1.3%) Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,246 University of Washington Revenue 5.000% 4/1/19 2,000 2,485 2 University of Washington Revenue 5.000% 7/1/34 2,000 2,328 Washington GO 5.000% 8/1/35 2,000 2,275 Washington State University General Revenue 5.000% 10/1/27 2,760 3,283 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,478 Maryland GO 5.000% 8/1/15 2,425 2,797 Maryland GO 5.000% 3/1/16 3,720 4,376 Illinois (1.1%) Chicago IL GO 5.250% 1/1/35 2,000 2,181 Chicago IL O'Hare International Airport Revenue 6.500% 1/1/41 3,000 3,611 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 1,000 1,113 Cook County IL GO 5.250% 11/15/28 2,000 2,274 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 917 North Carolina (1.1%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,546 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,204 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 3,069 Wake County NC GO 4.000% 2/1/14 2,000 2,143 Connecticut (0.9%) Connecticut GO 5.000% 11/1/16 2,000 2,399 Connecticut GO 5.000% 11/1/26 3,000 3,632 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,217 Virginia (0.8%) Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,111 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,827 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,604 Ohio (0.7%) Columbus OH GO 5.000% 12/15/13 2,000 2,170 Franklin County OH GO 5.000% 12/1/15 2,000 2,326 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 2,000 2,306 Wisconsin (0.6%) Wisconsin GO 5.000% 5/1/13 2,750 2,904 Wisconsin GO 5.000% 11/1/20 2,500 3,137 New Jersey (0.5%) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,354 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,413 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,839 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,546 Nebraska (0.4%) Municipal Energy Agency of Nebraska 5.000% 4/1/29 2,000 2,288 Nebraska Public Power District Revenue 5.000% 1/1/27 1,500 1,758 New Hampshire (0.4%) New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,534 South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,508 Minnesota (0.4%) Minnesota GO 5.000% 10/1/16 2,850 3,419 Alabama (0.4%) Huntsville AL GO 5.000% 5/1/26 2,860 3,419 Indiana (0.3%) Indiana University Student Fee Revenue 5.000% 6/1/21 1,195 1,504 Indiana University Student Fee Revenue 5.000% 6/1/22 1,000 1,266 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,635 Hawaii (0.3%) Hawaii GO 5.000% 12/1/18 2,000 2,482 Tennessee (0.3%) Tennessee GO 5.000% 10/1/16 2,000 2,401 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,286 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 2,000 2,272 Kentucky (0.2%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 2,128 Oklahoma (0.1%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 912 Total Tax-Exempt Municipal Bonds (Cost $879,579) Total Investments (99.7%) (Cost $879,579) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 29, 2012, the aggregate value of these securities was $24,990,000, representing 2.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 29, 2012. Florida Focused Long-Term Tax-Exempt Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Florida Focused Long-Term Tax-Exempt Fund A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 29, 2012, 100% of the market value of the fund's investments were valued based on Level 2 inputs. C. At February 29, 2012, the cost of investment securities for tax purposes was $880,436,000. Net unrealized appreciation of investment securities for tax purposes was $66,215,000, consisting of unrealized gains of $67,988,000 on securities that had risen in value since their purchase and $1,773,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: April 20, 2012 VANGUARD FLORIDA TAX-FREE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: April 20, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012, see file Number 2-11444, Incorporated by Reference.
